Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference into the Registration Statements on Form S-8 (File Nos. 333-190683 and 333-179869) and into the Registration Statement on Form S-3 (File Nos. 333-179868 and 333-203821), of our report dated September 12, 2017, relating to our audit of the consolidated financial statements of Radiant Logistics, Inc. appearing in this Annual Report on Form of Radiant Logistics, Inc. for the year ended June 30, 2017. /S/ PETERSON SULLIVAN LLP
